                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

WENDY ANDERSON, et al.                                                                PLAINTIFFS

vs.                                                                         3:18-cv-11-MPM-JMV

EXPRESS COURIER INTERNATIONAL, INC.,
and EMP LSO HOLDING CORPORATION                                                    DEFENDANTS



                                                  ORDER

       The parties have filed a joint motion to transfer this action to the United States District

Court for the Southern District of Texas, Houston Division, for the purpose of finalizing a

settlement in this case. This court finds this motion to be well taken and it is therefore ordered

that this case is transferred to the United States District Court for the Southern District of Texas,

Houston Division.

       This, the 22nd day of January, 2020.



                                                       /s/ Michael P. Mills
                                                       U.S. DISTRICT COURT
                                                       NORTHERN DISTRICT OF MISSISSIPPI




                                                      1
